DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a) as being anticipated by Roe et al. US 2014/0074055.


As to claim 1, Roe teaches an absorbent article 20/620 comprising a front sheet 24, a back sheet 26 and an absorbent body 28 disposed in a laminate 22 of the front sheet 
the absorbent article comprising: 
a waist expandable-and-shrinkable member 690 (Figure 7) that is expandable and shrinkable in an expansion-and-shrink direction and disposed in the laminate so that the expansion-and-shrink direction is along the widthwise direction 1100 (paragraphs 0037, 0055-0056); 
wherein the waist expandable-and-shrinkable member 690 is disposed between the absorbent body and the front sheet in the thickness direction, and is bonded to the front sheet,

a portion of the waist expandable-and-shrinkable member overlaps with the absorbent body 28 in the thickness direction and is in contact but non-bonded to it (Figures 1, 7, and 10A, paragraph 0066) – where the expandable-and-shrinkable member 690 (190) is present in the second backsheet zone and adjacent the waist end region in a portion of the second backsheet zone that does not overlap the core, and

a portion of the waist expandable-and-shrinkable member 690 that is not overlapping with the absorbent body 28 in the thickness direction – Roe teaches the absorbent core does not extend into the second backsheet zone (paragraph 0062) is bonded to the back sheet (paragraphs 0055, 0056, 0064-0065).

As to claim 2, one direction in the lengthwise direction is a frontward direction 36/636 and the other is a backward direction 38/638, and in the lengthwise direction, an edge of 

As to claim 3, both ends of the waist expandable-and-shrinkable member 690 in the widthwise direction 1100 extend toward an outer side 14 with respect to the absorbent body 28, and the both ends are bonded to the front sheet and the back sheet (Figure 7; paragraphs 0056, 0066).

As to claim 4, Roe teaches a pair of side expandable-and-shrinkable members that are expandable and shrinkable in the widthwise direction 1100 (paragraph 0047) formed at the perimeter 14 of the laminate, the one and the other of the pair of side expandable-and-shrinkable members -  fastener 55 is present on ears in Figure 1, the examiner will note as 55B, 697 being formed on one edge and the other edge 14, respectively, in the widthwise direction of the laminate, wherein the waist expandable-and-shrinkable member overlaps 690 with each of the pair of side expandable-and-shrinkable members 697 in the lengthwise direction 1000.
As to claim 5, the waist expandable-and-shrinkable member 690 and each of the pair of side expandable-and-shrinkable members 697 are disposed apart from each other in the widthwise direction (Figures 1 and 7). As to claim 6, each of the pair of side expandable-and-shrinkable members 697 comprises fastening tape 655 on an outer side in the widthwise direction (Figure 7), and the fastening tape 655 overlaps with the waist expandable-and-shrinkable member in the lengthwise direction – as seen in Figure 7 where the edge of the elastomeric element 690 is between the edges 655a, 655b of the fastener 644 in the longitudinal direction (paragraph 0065). As to claim 7, in the lengthwise direction 1000, each of the pair of side expandable-and-shrinkable members (fastener 55 on ears (Figure 1) and ears 697 overlaps with the absorbent body 28 (Figure 1).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roe as applied to claim 1 above.  Roe teaches the present invention substantially as claimed.  However, Roe does not teach each of the pair of side expandable-and shrinkable members 697 has higher expansion stress per unit length than the waist expandable-and-shrinkable member 690.  Roe teaches the tensile modulus for the backsheet zone/stretch zone may be lower than the tensile modulus for the ears/side panels (paragraphs 0055, 0069).  It would be obvious to one having ordinary skill in the art at the time .


Double Patenting

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16095699. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the copending application.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781